Name: COMMISSION REGULATION (EC) No 2422/96 of 18 December 1996 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  plant product
 Date Published: nan

 19 . 12 . 96 EN Official Journal of the European Communities No L 329/41 COMMISSION REGULATION (EC) No 2422/96 of 18 December 1996 altering the export refunds on cereals and on wheat or rye flour, groats and meal these conversions were set by Commission Regulation (EEC) No 1068/93 (6), as last amended by Regulation (EC) No 1482/96 0; Whereas, in the light of the amendment introduced by Commission Regulation (EC) No 1222/96 (8), the figure 9 after the first eight digits corresponding to the combined nomenclature subheadings should be regarded as forming part of the refund nomenclature code from 1 January 1997, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular the fourth subparagraph of Article 1 3 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Commission Regulation (EC) No 2373/96 (3); Whereas it follows from applying the detailed rules contained in Regulation (EC) No 2373/96 to the informa ­ tion known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (4), as last amended by Regulation (EC) No 1 50/95 (5), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies; whereas detailed rules on the application and determination of HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 1766/92, exported in the natural state, as fixed in the Annex to Regulation (EC) No 2373/96 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein . Article 2 This Regulation shall enter into force on 19 December 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 21 . (2) OJ No L 126, 24. 5. 1996, p . 37. (3) OJ No L 323, 13 . 12. 1996, p. 24 . (4) OJ No L 387, 31 . 12 . 1992, p . 1 . 5 OJ No L 22, 31 . 1 . 1995, p . 1 . ( 6) OJ No L 108 , 1 . 5 . 1993, p . 106 . 0 OJ No L 188 , 27. 7. 1996, p . 22. 8 OJ No L 161 , 29 . 6 . 1996, p. 62. No L 329/42 EN Official Journal of the European Communities 19 . 12. 96 ANNEX to the Commission Regulation of 18 December 1996 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) (ECU/ tonne) Product code Destination (') Amount of refund (2) Product code Destination (') Amount of refund (2) 0709 90 60 000 _ 1008 20 00 000 0712 90 19 000   1101 00 11 000   1001 10 00 200   1101 00 15 100 01 15,00 1001 10 00 400 01 0 1101 00 15 130 01 14,00 1001 90 91 000   1101 00 15 150 01 13,00 1001 90 99 000 03 7,50 1101 00 15 170 01 12,00 02 0 1101 00 15 180 01 11,00 1002 00 00 000 03 22,00 1101 00 15 190   02 0 1101 00 90 000   1003 00 10 000   1102 10 00 500 01 41,00 1003 00 90 000 03 20,50 1102 10 00 700   02 0 1102 10 00 900   1004 00 00 200   1103 11 10 200 01 10,00 (3) 1004 00 00 400   1103 11 10 400  -0 1005 10 90 000   1103 11 10 900   1005 90 00 000   1103 11 90 200 01 10,00 (3) 1007 00 90 000   1103 11 90 800  (') The destinations are identified as follows : 01 All third countries, 02 Other third countries, 03 Switzerland, Liechtenstein , Ceuta and Melilla . (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 462/96 are observed . (3) No refund is granted when this product contains compressed meal . NB: The zones are those defined in amended Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30 . 7. 1992, p. 20).